DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-12, 15, 16, and 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the capping layer and the ARC layer comprise a same material” in the claim, which lacks the full support of the original disclosure.  Firstly, the specification does not mention that the capping layer 660 and the ARC layer 228 comprising a same material.  Secondly, the capping layer 660 and the ARC layer 228 are formed at separate 
Claim 9 recites the limitation “wherein the capping layer, the ARC layer, and the second liner comprise a same material” in the claim, which lacks the full support of the original disclosure.  Firstly, the specification does not mention that the capping layer 660, the ARC layer 228, and the second liner 330b comprise a same material.  Secondly, the capping layer 660 and the ARC layer 228 and the second liner 330b are formed at separate steps (Fig. 7, Fig. 2 and Fig. 3) and would not have the same material.  Finally, the capping layer 660 and the ARC layer 228 and the second liner 330b are used for different purposes and the materials of these three layers would be optimized in different ways for the different purposes.  Thus, the capping layer 660 and the ARC layer 228 and the second liner 330b would not have a same material.  
Claim 15 recites the limitation “wherein the ARC layer and the second liner comprise a first material” in the claim, which lacks the full support of the original disclosure.  Firstly, the specification does not mention that the ARC layer 228 and the second liner 330b comprising a same material: a first material.  Secondly, the ARC layer 228 and the second liner 330b are formed at separate steps (Fig. 2 and Fig. 3) and would not have the same material.  Finally, the ARC layer 228 and the second liner 330b are used for different purposes and the materials of these two layers would be optimized in different ways for the different purposes.  Thus, the capping layer and the ARC layer 228 would not have a same material.  
Claim 25 recites the limitation “wherein the at least one of the plurality of insulating liners and the ARC layer comprise a same material” in the claim, which lacks the full support of 
Claim 26 recites the limitation “wherein the capping layer comprises the first material” in the claim, which lacks the full support of the original disclosure.  This limitation indicates the capping layer, the ARC layer and the second liner comprise the first material as claim 26 depends on claim 15.  Firstly, the specification does not mention that the capping layer 660, the ARC layer 228, and the second liner 330b comprising a same material: a first material.  Secondly, the capping layer 660, the ARC layer 228 and the second liner 330b are formed at separate steps (Fig. 7, Fig. 2 and Fig. 3) and would not have the same material.  Finally, the capping layer 660 and the ARC layer 228 and the second liner 330b are used for different purposes and the materials of these three layers would be optimized in different ways for the different purposes.  Thus, the capping layer 660, the ARC layer 228 and the second liner 330b would not have a same material.  
Claims 3, 4, 6-8, 10-12, 16, and 19-26 are rejected because they depend on the rejected claims 1, 9 and 15.

Response to Arguments
Applicant's arguments with respect to claims 1, 9 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Enquist et al. (US 2021/0313225 A1) teach a three-dimensionally integrated element having bonded dies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/13/2022